Citation Nr: 1809941	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder (GAD).


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2010, the Veteran, through his representative, filed a status inquiry as to his claim for a rating in excess of 30 percent, effective January 2002.  However, this status inquiry was characterized as a new claim for an increased rating, since the original claim had become final.  Thus, an increased initial rating of 70 percent was granted in a December 2011 rating decision, to which the Veteran filed a notice of disagreement dated December 2012.  Accordingly, this appeal is properly characterized as a claim for an initial rating in excess of 70 percent for GAD.   


FINDING OF FACT

For the appeal period, the Veteran's GAD has been characterized by occupational and social impairment with deficiencies in most areas; however, total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for an acquired psychiatric disorder, characterized as PTSD, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9400 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.   

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

VA provided relevant and adequate examinations in August 2010 and May 2016.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that this appeal was remanded in December 2015 for additional development, to include scheduling a VA examination to determine the current severity of the Veteran's psychiatric disorder.  All available records have been obtained and attached to the claims file.  The Board is now satisfied that there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-147 (1999). Therefore, VA has met its duty to assist in this respect.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a December 2011 rating decision, the Veteran was awarded an initial rating of 70 percent for GAD, but he has since disagreed with the assigned 70 disability rating under 38 C.F.R. § 4.130, DC 9400 (2017) (addressing generalized anxiety disorder).   

In order to warrant the next-higher 100 percent rating, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9400 (2017).

Based on the evidence of record, the Board determines that an evaluation in excess of 70 percent is not warranted.  Specifically, the record indicates that although the Veteran has exhibited occupational and social impairment in most areas, his symptoms do not rise to the level of total occupational and social impairment.  Indeed, the Veteran's psychological condition has been relatively stable during the appeal period.

For example, throughout most of the appeal period, the Veteran maintained a neat appearance and clear thought process.  His August 2010 C&P examiner noted that the Veteran was well groomed and neatly attired, and seemed able to maintain basic life skills.  He also noted the Veteran being oriented in all three spheres.  Further, during his May 2016 C&P exam, the Veteran arrived on time and was alert and oriented x3.  His thought processes were clear, coherent, and goal directed.  For the period on appeal, the Veteran has shown the ability to maintain minimal personal hygiene.  Finally, both examination reports indicate that the Veteran has not used alcohol or drugs since 1994.  

While the Veteran has exhibited impaired impulse control, he does not suffer from near-continuous panic or depression.  During his August 2010 examination, the Veteran reported uncontrolled worrying most of the time.  Often feeling on edge and fatigued, the Veteran mentioned frequent irritability and being easily distracted.   The examiner noted that the Veteran experienced these severe symptoms every day.  He also noted that the Veteran appeared extremely anxious throughout the interview, rocking back and forth in his chair and vigorously rubbing his hands together.  In his May 2016 examination, the Veteran reported increased anxiety, worry, sadness, and discouraged feelings.  Notably, he reported increased anxiety and panic attacks in crowds.  He also mentioned an increase in irritability, with screaming, arguing, and a shorter fuse than normal.  He told his VA examiner that this excessive anxiety and worry was hard to control.  The examiner noted that the Veteran's symptoms cause clinically significant distress and impairment in social, occupational, and personal functioning.  However, the symptomology described above is adequately compensated by his current evaluation.  

In this vein, while the Veteran exhibits severe disturbances of mood and motivation, he does not experience total occupational impairment in this regard.  In his August 2010 examination, the Veteran reported that his anxiety and self-doubt interfered with his ability to start his new home inspection business.  However, the Veteran's May 2016 examiner found that he takes pride in maintaining his property and gardening.  Further, the Veteran has been found as recently as May 2016 to be capable of managing his own financial affairs.    

While the Veteran exhibited chronic sleep impairment, such symptoms are already contemplated under his current disability rating.  Sleep difficulties are noted in several documents of record.  Specifically, in a September 2010 statement, and during his August 2010 VA examination and his May 2016 C&P examination, the Veteran endorsed sleep disturbances.  Sleep disturbances such as those described above are not uncommon with PTSD.  However, they do not constitute total impairment.

The Veteran's memory was mostly intact throughout the appeal period.  Specifically, although the Veteran's August 2010 examiner noted "moderate impairment of his short-term memory," his long term memory was intact, and the Veteran's May 2016 C&P examination report documents no memory problems.  There is no indication that he experienced total memory loss for names of close relatives, his own occupation, or his own name.  Likewise, the record does not reflect impairment of judgment, and his May 2016 C&P examiner noted good insight and judgment.  The examiner specifically noted the absence of legal problems since the Veteran's last examination.  The Veteran did not experience delusions or hallucinations during the appeal period.  While the Veteran admitted vague and infrequent thoughts of suicide to his August 2010 examiner, he denied homicidal ideations.  Further, the Veteran's May 2016 examiner reported a low suicide risk assessment level.  In any case, suicidal ideations are contemplated in the Veteran's current 70 percent rating.

In the Board's view, the criteria for the next-higher 100 percent rating depict a level of impairment, when viewed as a whole, are more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include gross impairment in thought processes or communication, persistent delusions or hallucinations, and memory loss for the names of close relatives, his own occupation, or his own name, have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, such as grossly inappropriate behavior and memory loss, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 70 percent is warranted.  The Board concedes that the Veteran avoids social settings due to anxiety, has no close friends, and is not close to his son from a previous marriage.  However, the Veteran has shown the capacity to maintain relationships with close friends and relatives, including his wife of over thirty years.  While the Veteran sometimes has trouble expressing his feelings to his wife, the May 2016 examiner reported that the Veteran has been caring for his wife during her cancer treatments, doing all the household chores, and is standing by her, and is concerned about her lack of activity.  The Veteran also reported to his May 2016 examiner that he calls his mother regularly.  

Likewise, the Veteran is not totally occupationally impaired, and certainly not to the level that a 100 percent disability rating would be warranted.  The Veteran has, in his application for a total disability rating based on individual unemployability (TDIU) and his examination reports, noted difficulty in starting his home inspection business due to mood disturbances from his service connected anxiety, and his difficulty working with the public.   Indeed, the Veteran's August 2010 examiner noted a severe deficit in social and vocational functioning.  However, the Veteran's May 2016 examiner noted his ability to maintain his property and maintain his motorcycle collection.  This undercuts a finding of total occupational impairment.  Moreover, due to the grant of a TDIU rating in this decision, the Veteran's current levels of compensation adequately address the occupational symptoms he does experience.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF score was measured in his August 2010 examination.  The Veteran's highest GAF score in the previous year was measured at 40.  A GAF of 40 is at the top end of the range of 31-40, indicating some impairment in reality testing or communication, or major impairment in several areas.  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job); GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers); and GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.).  

Here, the Board finds that the Veteran's GAF score is consistent with his symptoms of record.  Nonetheless, this level of impairment does not constitute total occupational and social impairment.   The Veteran's May 2016 examination did not contain a GAF rating.  However, given that the GAF is no longer considered in a Veteran's functional assessment, the Board finds that this is unlikely to affect the Veteran's rating.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his GAD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's GAD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 70 percent rating is warranted for the Veteran's GAD.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Here, as mentioned above, the Veteran's grant of TDIU in this decision adequately addresses the Veteran's occupational impairment.

Based on evidence of record, the Board determines that an increased rating for the Veteran's GAD is not warranted for the period on appeal.  As such, the appeal is denied.


ORDER

An initial rating in excess of 70 percent for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


